The record and the briefs in this case have been examined. Like many cases that make their way to this Court, some point rises above the controversial dust to stimulate judicial exploration. The accuracy with which the trial court sensed the law and squared it with justice, as the syllogism was unfolded, was the consuming point in this case. He steered his way through a maze of legal hurdles as cannily as an old buck in the velvet eludes the pack and so far as we can find, he did not leave a peg on which to hang error outside the wishful cogitations of appellants. His judgment is not reversible when limited to that area, so it is affirmed.
Affirmed.
BUFORD, C. J., CHAPMAN and ADAMS, JJ., concur. *Page 505